DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following title is suggested: POLYMERIC ARTICLE AND METHODS FOR SELECTIVE LASER SINTERING OF ASYMMETRIC PARTICLES.
The abstract of the disclosure is objected to because the abstract does not describe a polymeric article and methods for selective laser sintering of asymmetric particles sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, line 4: is “asymmetric fibrous particles” referring to “asymmetric fibrous particles” in line 3 or something else?
	Claim 1, line 5: is “the layer” referring to “a plurality of layers” in line 2 or something else?
	Claim 10, line 10: is “a plane parallel to the bed” referring to “a plane parallel to the bed” in line 5 or something else?
Claims are ambiguous and competitors would be unable to discern the bounds of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cieszynski et al (US 2018/0272613).
Re 10.	Cieszynski discloses 
a) depositing a first layer of thermoplastic powder comprising asymmetric fibrous particles, on a bed of a 3D printer, the asymmetric fibrous particles being preferentially oriented in a plane parallel to 
b) fusing the thermoplastic powder with a laser in selected portions of the layer to produce an initial cross section of the polymeric article (forming a three-dimensional article in which a powdered medium is distributed in a powder bed, heated to a temperature below its melting point, and fused by means of a laser beam projected in the form of an image of a cross section of the three-dimensional article.);
c) depositing a further layer of the thermoplastic powder comprising the asymmetric fibrous particles on the first layer, the asymmetric fibrous particles being preferentially oriented in a plane parallel to the bed ([0021] Described herein are methods and apparatus for forming a three-dimensional article by fusion of a powdered medium in a powder bed. As shown in FIGS. 1A-1C, a first layer of a powdered medium 10 (e.g., a metal, polyamide, or other material) is distributed over a powder bed 12. This may be accomplished by spreading the material in a thin layer over the powder bed using a roller motion mechanism 14, or by otherwise depositing the layer over same, so that a relatively thin, uniform layer of the powdered medium is distributed on the powder bed. In some instances, the powdered medium may be distributed through gravity feed and then rolled or scraped to form the relatively thin, uniform layer on the powder bed.);

e) repeating step (c) and step (d) until the polymeric article is complete (as shown in FIG. 1C, the powder bed 12 is lowered, and a second layer of the powdered medium 10 is distributed over the first layer (e.g., using roller 14), and the forgoing process is repeated using an image of a second cross-sectional layer of the object to be fabricated, to form an integral layer of the powdered medium having a shape corresponding thereto. This process may be repeated for additional layers of the powdered medium, each being distributed over immediately preceding layers thereof, and additional images of respective additional cross-sectional layer of the object, so as to form the three-dimensional article.).
Re 11-12.	 Since Cieszynski discloses all the claimed limitations, it must be capable of characterized by scanning electron microscopy and particle size distribution.
.
Allowable Subject Matter
Claims 1-9 and 18-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICK K CHANG/Primary Examiner, Art Unit 3726